UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53716 PURIO INC. (Exact name of registrant as specified in its charter) Nevada 98-05255034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1048 – 1treet Blaine, Washington 98230 (Address of principal executive offices) (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of August 9, 2010 the registrant’s outstanding common stock consisted of 55,234,063 shares. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 2. Unregistered Sales of Equity Securities 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 7 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim financial statements of Purio Inc. (“we”, “our”, “us”, the “Company”) follow. All currency references in this report are to U.S. dollars unless otherwise noted. Purio Inc. (A Development Stage Company) June 30, 2010 Consolidated Balance Sheet F-1 Consolidated Statement of Operations F-2 Consolidated Statement of Cash Flows F-3 Consolidated Statement of Stockholders’ Equity F-4 Notes to Consolidated Financial Statements F-5 2 PURIO INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEET As at June 30, 2010 (unaudited) and December 31, 2009 June 30, December 31, (Unaudited) ASSETS Current Assets Cash and Cash Equivalents $ $ Prepaid Expenses - - Inventory Total Current Assets Property and Equipment Fixed Assets, Net of Accumulated Depreciation Other Assets Patents TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable Notes Payable Subscriptions Received Stockholders’ Loans Total Current Liabilities Stockholders' Equity (Deficit) Common Stock, no par value; stated value $0.001, authorized 375,000,000 shares, issued and outstanding 55,234,063 as at June 30, 2010, 55,234,063 as at December 31, 2009 Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Development Stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKOLDERS' EQUITY $ $ F-1 PURIO INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) ` For the Period of Inception from Nov. 16, For the three months ended For the six months ended 1999, through June 30 June 30 June 30, Revenue Sales $
